Citation Nr: 1631636	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded in December 2012 for additional development.  The case was returned to the Board in January 2014, at which time service connection for OSA was denied.  The Veteran timely appealed that case to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed to jointly vacate the Board's January 2014 decision and to remand the case back to the Board for additional development.  The case was returned to the Board in November 2014 in compliance with the August 2014 Joint Motion for Remand and Court order; the Board remanded the case at that time for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand specifically requested that the Board obtain clarification as to the January 2013 examiner's opinion; the Board remanded the case in order to obtain an addendum opinion.  Two addendum opinions were obtained in April and June 2015; neither of those opinions address the statement by the January 2013 examiner regarding aggravation addressed by the Joint Motion for Remand.  

The Board additionally notes that neither of those examiners provided a complete secondary service connection opinion; neither examiner addressed the causation portion of the required opinions, focusing solely on aggravation by PTSD instead.  Additionally, neither of those opinions addressed the internet articles and treatise evidence submitted by the Veteran in January 2014.  Finally, the Board notes that the most recent June 2015 examiner noted that PTSD medications could possibly affect the Veteran's OSA and then concluded that his PTSD did not aggravate his OSA without further comment or explanation, even though he acknowledged that some medication effect was possible.  Thus, the Board must again remand the case at this time in order to assure compliance with its previous remand and in order to obtain an adequate addendum opinion has been obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, the AOJ should obtain and associate with the claims file any and all identified VA treatment records and any outstanding private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the St. Cloud VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his obstructive sleep apnea, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Submit the claims file to an appropriate sleep/OSA specialist other than the last VA examiner in order to determine whether the Veteran's OSA is the result of his military service or service-connected PTSD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  After review of the claims file, the examiner should specifically address the following:  

(a) Whether the Veteran's OSA more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any sleep problems therein.  

The examiner should specifically address the Veteran's 1968 letters which document several sleep symptoms.  The examiner should discuss whether such symptoms in service are initial manifestations of his OSA, or whether such symptoms are related to his service-connected psychiatric disorder, of which insomnia/sleep disturbance is an associated symptom.  The examiner should address the previous VA examiners' findings and conclusions, as well as any other evidence in the claims file, as appropriate.

(b) Whether the Veteran's OSA more likely, less likely, or at least as likely as not is caused by his service-connected PTSD, including any of the Veteran's psychiatric medications which he takes for his service-connected PTSD, or any associated symptomatology such as insomnia/sleep disturbance noted in section (a) of this opinion request.  The examiner should address the January 2014 treatise evidence/internet articles submitted by the Veteran, the April and June 2015 examiners' opinions, as well as the private opinions in the claims file, notably from Drs. R.D.G. and D.N.M. in May 2012 and December 2014, respectively.

(c) Whether the Veteran's OSA has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD, to include any resultant symptomatology of that disability-to include any insomnia/sleep disturbance noted above in section (a) of this opinion request-and/or any medications that he takes to treat that disability.  

The examiner should address the January 2014 treatise evidence/internet articles submitted by the Veteran, the April and June 2015 examiners' opinions, as well as the private opinions in the claims file, notably from Drs. R.D.G. and D.N.M. in May 2012 and December 2014, respectively.

The examiner additionally must address the January 2013 examiner's opinion, particularly with regards to why there was no aggravation of the Veteran's OSA due to PTSD as there was improvement in the AHI with the use of CPAP.  This discussion must be completed as it was instructed by the Court in the August 2014 Joint Motion for Remand; any opinion that does not include this discussion will be deemed inadequate.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

